DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 22 March 2021, has been reviewed and entered.  Claims 1, 5, 9, 11, 13, 14 are amended, claims 21 and 22 are added, and claim 10 is canceled, leaving claims 1-9 and 11-22 pending.  This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 22 March 2021 have been fully considered but they are not persuasive.
Applicant’s arguments are drawn to amended subject matter and are moot in view of the new grounds of rejection below (Remarks page 6-12).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 9, 11, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the first cell wall thickness" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “first cell wall thicknesses,” plural, so it cannot be determined to which of the thicknesses claim 9 is referring.
	Claim 11 is rendered indefinite by the recitation “an axis” in line 3.  Is this the same as, or in addition to, the axis of claim 1?  Furthermore, to which of the two claimed axes is “the axis” referring at the end of claim 11?

Claim Rejections - 35 USC § 103

Claims 1, 2, and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 20180027914 A1) in view of Madey et al. (US 20040117896 A1).

As to claim 1, Cook discloses a helmet (helmet 5) comprising: an outer shell (outer shell 6); and an impact-absorbing layer positioned on an inner surface of the outer shell (inner impact resistant liner 7), wherein the impact-absorbing layer 
wherein the plurality of holes define a honeycomb structure having cell walls having cell wall thicknesses (T) (wall height “S” as shown in fig 5), wherein each cell wall thickness (T) is measured along a direction perpendicular to the axis (as shown in fig 3, wall height is measured along axis 3, which is perpendicular to axis 4; Examiner notes that the term "along" is very broad and has a definition of "on a line or course parallel and close to; continuously beside" (Defn. No. 2 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), wherein the impact-absorbing layer includes a first region with first cell wall thicknesses of the cell wall thicknesses (T) (Cook fig 6 shows different wall thicknesses/ heights and pp 0108 discloses varying cell dimensions relative to one another), and a second region with second cell wall thicknesses of the cell wall thicknesses (T) different than the first cell wall thicknesses (Cook fig 6 shows different wall thicknesses/ heights and pp 0108 discloses varying cell dimensions relative to one another).
Cook does not disclose a securing mechanism configured to secure the outer shell to a user's head.
Madey teaches a similar helmet (helmet 40) including a securing mechanism configured to secure the outer shell to a user's head (pp 0025 discloses a helmet retention system e.g., straps 42… to affix inner helmet layer 41 to a wearer’s head).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the helmet of Cook with the securing mechanism of Madey for the purpose of affixing the helmet to a wearer’s head (Madey pp 0025).



As to claim 4, Cook as modified discloses a helmet as claimed in claim 1, wherein in a section of the impact-absorbing layer, holes of the plurality of holes at the section of the impact-absorbing layer have a combined cross- sectional area that is at least 50% of a cross-sectional area of the inner surface of the impact- absorbing layer (Cook figs 3-7).  

As to claim 5, Cook as modified discloses a helmet as claimed in claim 1, wherein each hole of the plurality of holes has a major diameter (Cook figs 3-7).  

As to claim 6, Cook as modified discloses a helmet as claimed in claim 5, wherein the major diameter is larger than the cell wall thickness (Cook figs 3-7).  

As to claim 7, Cook as modified discloses a helmet as claimed in claim 5, wherein the major diameter is approximately 3 millimeters to approximately 20 millimeters.
Cook pp 0107 discloses cell size (s) is 6 – 20 mm which overlaps with the claimed range.  Fig 5 shows that cell size (s) is similar in size to the major diameter, so a diameter between 3 and 20 mm is within the scope of the Cook helmet.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the major diameter to be approximately 3 millimeters to approximately 20 millimeters, since where the general conditions of a claim are disclosed in the prior art, 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the major diameter to be approximately 3 millimeters to approximately 20 millimeters, for the purpose of providing optimized impact absorption for the intended end use (Cook pp 0108).

As to claim 8, Cook as modified discloses a helmet as claimed in claim 7, wherein the cell wall thickness is approximately 3 millimeters to approximately 12 millimeters (Cook pp 0107 discloses 1 mm which is “approximately” 3 mm).  

As to claim 9, Cook as modified discloses a helmet as claimed in claim 5, wherein the first cell wall thickness is approximately 3 millimeters to approximately 12 millimeters (Cook pp 0107 discloses 1 mm which is “approximately” 3 mm).  

As to claim 11, Cook as modified discloses a helmet as claimed in claim 1, wherein one hole of the plurality of holes extends along an axis, and wherein the cell wall thickness of a cell wall of the one hole varies along the axis (Cook fig 6 shows different wall thicknesses/ heights and pp 0108 discloses varying cell dimensions relative to one another; Examiner notes that the term "along" is very broad and has a definition of "on a line or course parallel and close to; continuously beside" (Defn. No. 2 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)).  

As to claim 12, Cook as modified discloses a helmet as claimed in claim 11, wherein the cell wall thickness is smaller nearer the inner surface of the impact-absorbing layer than nearer the outer shell (Cook fig 6 shows smaller thicknesses/ 

As to claim 13, Cook as modified discloses a helmet as claimed in claim 1, wherein one hole of the plurality of holes is partially defined by two cell walls of the cell walls (Cook figs 3-7), and wherein the cell wall thickness of a first cell wall of the two cell walls is different than the cell wall thickness of a second one of the two cell walls (Cook fig 6).  

As to claim 14, Cook as modified discloses a helmet as claimed in claim 1, wherein the plurality of holes comprises major diameters (figs 3-5), wherein the plurality of holes include first holes in a center of the impact- absorbing layer and second holes along sides of the impact-absorbing layer (fig 6).
Cook as modified does not disclose major diameters of the first holes are smaller than major diameters of the second holes. 
Cook does disclose “cell size, cell wall thickness, cell width and cell length can be freely varied relative to one another” (pp 0108), without affecting the impact absorption properties, and major diameters of the first holes are larger than major diameters of the second holes.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have reversed the diameters of the holes such that the diameters of the first holes are smaller than the diameters of the second holes, since a mere 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have reversed the diameters of the holes such that the diameters of the first holes are smaller than the diameters of the second holes, for the purpose of providing optimized impact absorption properties for the intended end use of the helmet.

As to claim 15, Cook as modified discloses a helmet as claimed in claim 1, wherein the plurality of holes have depths extending at least partially through the impact-absorbing layer (Cook figs 3 and 5, wall height, labeled “S” in fig 5).  

As to claim 16, Cook as modified discloses a helmet as claimed in claim 15, wherein a depth of at least one hole of the plurality of holes extends entirely through the impact-absorbing layer (Cook figs 3-7).  

As to claim 17, Cook as modified discloses a helmet as claimed in claim 15, wherein the depths are approximately 2 millimeters to approximately 12 millimeters (Cook pp 0107 discloses cell size (s) from 6 – 20 mm, which overlaps with the claimed range).  



As to claim 19, Cook as modified discloses a helmet as claimed in claim 15, wherein the plurality of holes include first holes in a center of the impact-absorbing layer and second holes along sides of the impact-absorbing layer (Cook fig 6), but does not disclose depths of the first holes are smaller than depths of the second holes.  
Cook does disclose “cell size, cell wall thickness, cell width and cell length can be freely varied relative to one another” (pp 0108), without affecting the impact absorption properties, and depths of the first holes are larger than depths of the second holes.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have reversed the depths of the holes such that the depths of the first holes are smaller than the diameters of the second holes, since a mere reversal of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04(VI)(A).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have reversed the depths of the holes such that the depths of the first holes are smaller than the depths of the second holes, for the purpose of providing optimized impact absorption properties for the intended end use of the helmet.


Cook does disclose “cell size, cell wall thickness, cell width and cell length can be freely varied relative to one another” (pp 0108), without affecting the impact absorption properties, and the layer is more dense with honeycombs at the sides than the center.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have reversed the density of honeycombs such that the layer is more dense with honeycombs at the center than the sides, since a mere reversal of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04(VI)(A).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have reversed the density of honeycombs such that the layer is more dense with honeycombs at the center than the sides, for the purpose of providing optimized impact absorption properties for the intended end use of the helmet.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 20180027914 A1) in view of Madey et al. (US 20040117896 A1) as applied to claim 1 above, and further in view of Willinger (US 20190357623 A1).

As to claim 3, Cook as modified does not disclose a helmet as claimed in claim 1, wherein the impact-absorbing layer comprises expanded polypropylene.
Cook does disclose “elastic-plastic honeycomb” (pp 0109), and expanded polypropylene is a type of plastic.
Willinger teaches a similar helmet (“protective helmet,” title) including an impact-absorbing layer (inner cap 12) “formed by a honeycomb structure, made from… expanded polypropylene” (pp 0064).
Expanded polypropylene is an elastic-plastic material.  One of ordinary skill would recognize that providing Cook’s elastic-plastic honeycomb with Willinger’s EPP honeycomb would be a matter of obviousness and would result in an impact-absorbing layer that functions similarly.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide Cook’s honeycomb in EPP, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide Cook’s honeycomb in EPP for the purpose of providing a known material for protecting the wearer’s head.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chilson (US 20150047110 A1) in view of Madey et al. (US 20040117896 A1) and Cook (US 20180027914 A1).

As to claim 21, Chilson discloses a helmet (helmet 100) comprising:
an outer shell (shell 110);
a securing mechanism configured to secure the outer shell to a user's head (“helmet straps,” pp 0019); and
an impact-absorbing layer positioned on an inner surface of the outer shell (combination of shock absorbing liner 130 and inserts 122 and 124), wherein the impact-absorbing layer comprises a resilient material (130 is EPP and 120 is honeycomb material, see pp 0014) and has an inner surface and a plurality of holes each extending into the inner surface along an axis (120 comprises “tubes may be hollow structures,” pp 0014, and the hollow interior of the tubes necessarily extend along at least a longitudinal and lateral axes; Examiner notes that the term "along" is very broad and has a definition of "on a line or course parallel and close to; continuously beside" (Defn. No. 2 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)),
such that each of the holes terminates within the impact-absorbing layer (fig 4 shows 122 and 124 terminate within 130).  
Chilson does not disclose the plurality of holes having a hexagonal cross-sectional shape as viewed along the axis.
Chilson does disclose honeycomb material (pp 0014) which is known to have a hexagonal cross-sectional shape, and also discloses the tubes having “any regular or irregular geometry” (pp 0014).
Madey teaches a similar helmet (“helmet,” pp 0050) including it is known to provide energy-absorbing layers of helmets with “hexagonal honeycomb structures,” (pp 0050).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the honeycomb material of Chilson to be hexagonal honeycomb material, for the purpose of providing known material for absorbing energy (Madey pp 0050).

Cook teaches a similar helmet (helmet 5) including an impact absorbing layer 1 comprising a plurality of holes 2, wherein each of the holes has a first depth as measured along the axis (“S” as shown in fig 5; Examiner notes that the term "along" is very broad and has a definition of "on a line or course parallel and close to; continuously beside" (Defn. No. 2 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), and the impact- absorbing layer has a second depth that is larger than the first depth (“S” as shown in fig 5, fig 6 shows holes near the center have greater depth than holes near the perimeter).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a second depth that is larger than the first depth for the purpose of providing increased protection where desired.
Regarding the limitation “at least twice as large,” Cook does not expressly disclose the dimensions; however, figure 6 shows depths that appear to be at least twice as large, and depths “at least twice as large” are within the scope of Cook.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide “a second depth that is at least twice as large as the first depth,” since discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.

As to claim 22, Chilson as modified discloses the helmet as claimed in claim 21, wherein the plurality of holes define a honeycomb structure having cell walls (this is the result of the modification presented in the rejection of claim 21 above), wherein the cell walls are integrally formed as part of the impact-absorbing layer (Chilson fig 4) and are .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732